DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-9, and 11-28 are pending in this application.  Claims 3 and 10 have been cancelled.  Claim 28 has been added.  Claims 1, 2, 4-9, and 11-28 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, and 11-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
The amount of milk fat is not clearly set forth.  Applicant claims contains 10 to 100% by mass of milk fat and also claims 0.01 to 10% by mass milk fat within the same claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 2014/0065284) in view of Sakai et al (US 6858247).
	As to claims 1, 2, 4-9, and 11-28, Arai et al disclose a fat/oil composition that contains an edible oil and a fat/oil obtained by oxidizing fresh fat/oil to a peroxide value of 1-400 (claims), and indicates that any commonly used edible oil that includes milk fat, for example, can be used as the edible oil (base oil) blended in the fat/oil composition (paragraph [0017]), and that the same oils as the base oil can also be used as the raw material oil for the oxidized oil (paragraph [0018]). Arai et al furthermore teach that the oxidized oil is preferably blended in the amount of 0.01-2.0 wt% (paragraph [0025]), that the oxidation treatment is carried out while oxygen is pumped in at a temperature of 60-220°C, that the treatment time is 30 to 220 minutes, depending on the extent of the peroxide value (paragraph [0022], examples), and that the fat/oil composition is used as deep-frying oil (example 82).
The claims differ as to the specific recitation of a milk fat percentage and the use of an additive.

Sakai et al disclose the conventional use of ascorbic acid fatty acid esters in oil compositions (see entire document, especially claim 1).
It would have been obvious to a person of ordinary skill in the art, to use the claimed amounts in that of Arai et al because Arai et al teach the use of milk fat and the fat percentage claimed. Once the art recognizes the use of a fat/oil then the selection and manipulation of amounts is obvious, expected, and well-within the skill of the art.   
In the absence of a showing to the contrary, Applicant is using known components and process steps to obtain no more than expected results.  
Arai et al does not clearly indicate the amount in which the oxygen is supplied, but the oxidation treatment temperature and time as well as the peroxide value in Arai et al suggests that the oxygen is obviously supplied at the rate of 0.001 to 2 L/min per kg raw material fat/oil.
	Arai et al teach the use of milk fat.  The imparting of a cheese flavor would be obvious as the same components and process steps are used.
	Sakai et al teach the conventional use of ascorbic fatty acids, wherein it would be obvious to one of ordinary skill in the art to use ascorbic fatty acid esters in a fat/oil composition.

Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive.

As set forth above, Arai et al disclose a fat/oil composition that contains an edible oil and a fat/oil obtained by oxidizing fresh fat/oil to a peroxide value of 1-400.  Arai et al indicate that any commonly used edible oil that includes milk fat, for example, can be used as the edible oil (base oil) blended in the fat/oil composition, and that the same oils as the base oil can also be used as the raw material oil for the oxidized oil. Arai et al furthermore teach that the oxidized oil is preferably blended in the amount of 0.01-2.0 wt%.  
	Arai et al teach the use of milk fat and the fat percentage claimed.  Arai et al teach the use of the composition for fried foods.  In the absence of a showing to the contrary, Applicant is using known components and process steps to obtain no more than expected results.  
The declaration under 37 CFR 1.132 filed March 9, 2021 is insufficient to overcome the rejection of claims 1, 2, 4-9, and 11-28 based upon 35 U.S.C. 103 as set forth in the last Office action for the following reasons.
1)  The showing does not compare to the cited prior art.  
2)  The showing does not appear to be commensurate in scope with the broadest claim.  The components are not clearly set forth.  It appears that a palm-based oil is used but this is not claimed.
3)  Applicant claims 10 to 100% milk fat and this is not addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
June 3, 2021